       Case 4:19-cv-06473-HSG Document 18 Filed 04/15/20 Page 1 of 1




1                            UNITED STATES DISTRICT COURT
2                           NORTHERN DISTRICT OF CALIFORNIA

3
4      Scott Johnson,                            Case: No. 4:19-cv-06473-HSG

5                Plaintiff,
                                                 [proposed] Order
6         v.
7      Renate Schulze, in individual and
       representative capacity as trustee of
8      the Schulze Survivor’s Trust;
       Frank Schulze, in individual and
9      representative capacity as trustee of
       the Schulze Survivor’s Trust; and
10     Does 1-10,
11
                Defendants.
12
13
     GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
14
15        The ADR proceeding presently scheduled in this matter may be
16   conducted via teleconference to minimize exposure to COVID-19.
17
     IT IS SO ORDERED.
18
19
20
     Dated:     4/15/2020               _________________________________________
21
                                        HON. HAYWOOD S. GILLIAM, JR.
22
                                        UNITED STATES JUDGE MAGISTRATE JUDGE
23
24
25
26
27
28




                                             1

     ORDER Granting Joint Stipulation                      Case No. 4:19-cv-06473-HSG
